DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.


Remarks
Claims 1 and 20 are amended.
Claims 5-6, 17-19, and 21-49 are cancelled.
Claims 1-4, 7-16, and 20 are pending.


Claim Objections
Claims 1-4 and 7-16 are objected to because of the following informality:
	Claim 1 is objected to because of the informality in the recitation "the filled triangular grooves" in line 5.  Examiner suggests changing the recitation to “the plurality of triangular 
	Claim 7 is objected to because of the informality in the recitation "The optoelectronic device of claim 5" in line 1.  Examiner suggests changing the recitation to “The optoelectronic device of claim 1”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “wherein the layer of transparent conductive oxide comprises a transparent conductive oxide material selected from the group consisting of a conductive polymer and a nanowire mesh” in lines 10-12, which is not supported by the specification or previously presented claims.  Applicant’s specification, which discloses “In some embodiments, the ETC superstrate incorporates one or more transparent conductors on the side of the ETCs, such as but not limited to TCOs such as indium tin oxide ("ITO"), conductive polymers such as PEDOT:PSS, nanowire meshes such as silver nanowires” [0063], does not support the recitation.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the surface” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "the at least one surface".  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “wherein the layer of transparent conductive oxide comprises a transparent conductive oxide material selected from the group consisting of a conductive polymer and a nanowire mesh” in lines 10-12.  It is unclear as to how “a transparent conductive oxide material” can be selected from “the group consisting of a conductive polymer and a nanowire mesh”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Frolov (US 20090221111) in view of Pena (US 20150200320), Brezoczky (US 20090078303), Guha (US 20160087233), and Nowlan (US 5076857).
	Regarding claim 20, Frolov teaches an optoelectronic device (see the integrated photovoltaic device; see Fig. 7, Abstract) comprising:
-	a photoabsorbing surface (interface of photovoltaic device [720] and transparent substrate [710], ¶0047);
-	a transparent polymer layer [710] (transparent substrate 710 comprises polymer material, ¶0043, ¶0047) in contact with the photoabsorbing surface; and
-	a conducting layer [725] in contact with the photoabsorbing surface and the transparent polymer layer [710] (¶0047), wherein:
-	the transparent polymer layer [710] comprises a first surface (bottom surface of layer 710) and a second surface (top surface of layer 710), and
-	the first surface defines a plurality of triangular grooves [715] (¶0047) filled with silver nanoparticle ink (¶0064).
	Frolov fails to disclose the semiconductor material of the photoabsorbing layers.
Pena discloses on figure 1 an optoelectronic device analogous to the optoelectronic device of Frolov, wherein the device comprises a transparent substrate that directs incident light onto the photoabsorbing layer directly below the substrate (Abstract). The photoabsorbing layer comprises a perovskite material (¶0018). The perovskite semiconductor material is suitable for the intended purpose as the semiconductor material of the photoabsorbing layer of Frolov. Thusly, it would have been obvious to one having ordinary skill in the art to include the photoabsorbing semiconductor material (perovskite material) of Pena as the photoabsorbing semiconductor material of Frolov since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Brezoczky discloses on figure 5 an outer shell [40] and annular layer [60] that directly corresponds to the polymer layer of Frolov since the outer shell [40] and annular layer refract light towards the photoabsorber [42] (¶0040). Furthermore, the reference teaches that the outer shell [40] and annular layer [60] comprise polydimethylsiloxane (¶0037 and ¶0070). The polydimethylsiloxane material is suitable for the intended purpose as the material of the polymer layer of Frolov. Thusly, it would have been obvious to one having ordinary skill in the art to include the polydimethylsiloxane material of Brezoczky as the material of the polymer layer of Frolov since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	The reference fails to teach that the conducting layer comprises PEDOT:PSS or silver nanowire mesh. The reference discloses a optoelectronic device comprising optically transparent conductive material that directly corresponds to the conducting layer [725], wherein the optically transparent conductive material are formed on the light incident surface of the device. The optically transparent conductive material comprises indium tin oxide (¶0040). Guha discloses monolithic tandem chalcopyrite-perovskite photovoltaic devices, wherein transparent top electrode is formed from a thin layer of metal, ITO, AZO, a silver nanowire mesh, or any other material which is both partially transparent in the visible spectrum and electrically conducting (¶0038). Therefore, it would have been obvious to one having ordinary skill to modify the conducting layer to include the silver nanowire mesh of Guha since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
.

Response to Arguments
on 10/19/2021 have been fully considered, but they are not persuasive.
	Regarding claim 20, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 20 in P7-P8, is not persuasive.
	Guha discloses transparent top electrode is formed from a silver nanowire mesh (¶0038).  Frolov in view of Guha teaches the new limitation in the amended claim 20.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726